DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “……., wherein the processor is configured to independently guide the flexible distal portion relative to the rigid proximal portion.”
Applicant’s specification and drawings indicate that the flexible distal portion is attached to and carried and deployed by and relative to the rigid proximal portion.  As such any deployment and manipulation of the flexible distal portion must be DEPENDENT AND RELATIVE TO the rigid proximal portion.
Applicant’s filed specification dated 9/13/2018 recites:
at paragraph 0035, “The endoscope may be controlled by an endoscopic controller, operated independently or under control of the control unit 106. In certain representative embodiments, the endoscope may include a tube, and a light delivery system to illuminate the organ or object under inspection, for example, the light source is normally30 outside the body and the light is typically directed via an optical fiber system”;

at paragraph [0047], “Representative embodiments may also be directed to a non-transitory computer- readable storage medium (e.g., memory 134/CRM 136) having stored therein machine 15 readable instructions configured to be executed by the processor 130 to control the surgical robot system 100 including the robot 101 having the proximal portion 102 to be positioned at an entry to a patient's body and the flexible distal portion 103 to be positioned at a surgical site S within the patient's body. The machine readable instructions are stored in memory 132 and configured to perform a method 500 to compensate for motion of the20 handheld introducer 102”; 

at paragraph [0048], “For purposes of illustration, it may be assumed that the region of interest ROI is the patient's heart, for example. In this case, the position of the end 103' of the flexible distal potion 103 may be determined by the clinician by images provided at the display 104. As such, an end-effector disposed at the end 103' may be used to make an incision at a precise25 location of the heart (region of interest ROI) at the second entry location E2. The clinician can then further guide the end 103' of the flexible distal portion 103 to the location of the aorta valve (target T) to be replaced”;

at paragraph [0067], “In operation 405, the flexible distal portion 103 is deployed into the region of interest ROI through the rigid proximal portion 102.”

Applicant’s argument points to section 0002, 0035, 0053, etc as support for the claimed, “…..independently guide the flexible distal portion relative to the rigid proximal portion.”.  Section 0035 which comes closest to disclosing the limitation recites, “The endoscope may be controlled by an endoscopic controller, operated independently or under control of the control unit 106.”  However, the section 0035 fails to disclose the claimed limitation since it mentions operating an endoscope independently, but does not indicate operating the endoscope from something particularly operating the endoscope independently releative to the rigid proximal portion.  In addition, the endoscope is not indicated to be the flexible distal portion  or the rigid proximal portion.”.  
Therefore, applicant’s disclosure does not provide support for the claimed, “……., wherein the processor is configured to independently guide the flexible distal portion relative to the rigid proximal portion.”
This is new matter.
The rest of the claims including the independent claims are rejected for having similar deficiencies of for depending on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, line 6, the limitation, “…the robot system having a controller…” lacks antecedent basis.  
The rest of the claims are rejected for depending on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9, 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Evans (US 6468265 in view of Verard (US 8046052 and Gardeski US 7130700), (KR 102292155), and (JP 2008541797).
Regarding claim 1, Evans discloses a controller (surgeon console 12, figs. 1, 3A-2, 3B-2; col. 13, lines 1-18) for a robot system (surgical manipulators, 76, 78, 80; slave encoders, motors, sensors; figs, 2, 7, 8-18), the controller 12 comprising:
a memory (1868; col. 49, lines 1-21; col. 50, lines 59 to col. 51, lines 5) configured to store pre-operative image data (col. 50, lines 32 to col. 51, lines 20; col. 52, lines 2-43; col. 53, lines 4-35; i.e. before a surgical operation images of the surgical site are calibrated, after calibration the images are stored and used as a temporal model, the temporal model is used for computing and predicting XYZ coordinates of stored images, wherein during a surgical procedure the predicted xyz coordinates are compared to current xyz coordinates of images currently captured, the comparison is used for moving surgical manipulators in the surgical site); and 
a processor (surgeon interface 250; figs. 3A-2. 3B-2; col. 23, lines 9-15) coupled to the memory (1868; fig. 40A-1; col. 50, lines 59 to col. 51, lines 5) and configured to control a robot (master controller through 16 provides guidance information by causing rigid proximal distal portion to move col. 18, lines 48-64; col. 19, lines 7-10; col. 50, lines 1-31, i.e. controlling end effectors 1158 and actuators) having a rigid proximal portion (76, 78, 80, 82; figs. 7, 8-13; stiff portions; col. 14, lines 60-62; col. 15, lines 5-16; col. 19, lines 44-65; col. 21, lines 63-67)  and a flexible distal portion (Applicant’s specification sec 0029 indicates that flexibility implies having a joint; similar to applicant Evans discloses flexible distal portions such as 25, 604, 606, 608, 610, 616; figs. 7, 19, 23-28; col. 14, lines 60-62; col. 15, lines 5-16; col. 16, lines 23-50; col. 19, lines 44-65), the rigid proximal portion (i) comprising a portion to attach the flexible distal portion (Evans discloses a portion to attach flexible distal portions such as 25, 604, 606, 608, 610, 616 to the rigid proximal portion; figs. 7, 19, 23-28; col. 14, lines 60-62; col. 15, lines 5-16; col. 16, lines 23-50; col. 19, lines 44-65) and (ii) having a pivot point (626 or 618; figs. 7; col. 19, lines 63-67; that is  the instrument is able to pivot about the point through a plurality of degrees of freedom of movement where it enters the patient, so as not to put forces on an incision) configured to provide a plurality of degrees of freedom for movement of the rigid proximal portion at a pre-designated position in a surgical procedure, the processor (surgeon interface 250 having multiple controllers, etc; figs. 3A-2. 3B-2; col. 23, lines 9-15) configured to:
receive images from at least one image acquisition device (the surgeon interface 250 receives images from cameras 88a, 88b; col. 21, lines 29-49; col. 22, lines 1-67; col. 23, lines 16-34);
receive first tracking information indicating a tracked position of the rigid proximal portion (surgeon interface 250 receives a plurality of  tracking information to include first, second third tracking information from a motion tracking system 34 for controlling all arms of the robot to include the rigid proximal portion and flexible distal portion; col. 4, lines 47 to col. 5, lines 11; col. 21, lines 50-56);
generate a first deployment direction to follow [surgeon interface 250 generates images on a display console showing a first deployment direction (622, 622a; figs. 16, 23-28; col. 15, lines 5-25; col. 20, lines 34-54 ) that starts from entry incisions 85, 87a, 87b having cannulas 636 to follow a translational path  (col. 45, lines 30-37) from a chest wall or surface 638 to a first target e.g. heart wall 602 and to a final region 86 or within region 86; the first direction is (622a or 622 as shown in figs. 16, 23-25; col. 15, lines 5-25; col. 20, lines 34-54; col. 45, lines 30-37; figs. 16, 23-28)] from an entry location at a body surface (entry locations are entry incisions 85, 87a, 87b having cannulas 636 at a chest wall or surface 638; figs. 23, 26, 27; col. 20, lines 34-54) to a first target position (first target position is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) that is an entry location to a region of interest (the area where unit 82 enters the heart area 602 is an entry location to a region of interest 602, i.e. region within bounds of 602; figs. 16, 23-28) within the body 70 based on the received images [Motion tracking provides images of work site and predicts next position or targets that the instruments will go to or follow to any desired targets or locations (col. 45, lines 30-37), that is Evans generates the received images to show a deployment direction to move the surgical instrument relative to the surgical worksite, e.g. surgical worksite 86 (col. 5, lines 60-65; col. 6, lines 51-65; col. 21, lines 54-62; col. 45, lines 30-37)];   
generate a second deployment direction to follow [surgeon interface 250 generates images on a display console showing a second deployment direction (614, 614a, 618, 618a; figs. 7, 16, 23-28; col. 20, lines 25-39 ) that starts from the first target position to follow a translational path  (col. 45, lines 30-37) to a final region 86 or region within 86; the second direction is any of  ((614, 614a, 618, 618a; figs. 7, 16, 23-28; col. 20, lines 25-39)] from the first target position (first target position is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) at the entry location to the region of interest (the area where unit 82 enters the heart area 602 is an entry location to a region of interest 602 or region within bounds of 602; figs. 16, 23-28)] to a second target position (region 86 or region within the bounds of region 86; figs, 23-28; col. 19, lines 7-25) within the region of interest 602 based on the received images [Motion tracking provides images of work site and predicts next position or targets that the instruments will go to or follow to any desired targets or locations (col. 45, lines 30-37), that is Evans generates the received images to show a deployment direction to move the surgical instrument relative to the surgical worksite, e.g. surgical worksite 86 (col. 5, lines 60-65; col. 6, lines 51-65; col. 21, lines 54-62; col. 45, lines 30-37)];   
generate first guidance information (surgeon interface 250 provides and generated guidance first, second, third, etc guidance information for moving and positioned the rigid proximal distal portion as desired; col. 18, lines 48-64; col. 19, lines 7-10) for positioning the rigid proximal portion along the first deployment direction [Motion tracking provides images of work site and predicts next position and targets that the rigid proximal portion (76, 78, 80) will be guided to by the surgeon providing guidance information to desired targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37] based on the first tracking information (the surgeon interface 250 receives tracking information from a motion tracking system 34 and then guidance information is inputted for controlling all arms of the robot to include the rigid proximal portion and flexible distal portion; col. 4, lines 47 to col. 5, lines 11; col. 6, lines 66 to col. 7, lines 30; col. 21, lines 50-56); the received images (col. 7, lines 6-30; col. 23, lines 61 to col. 24, lines 19), and the pre-operative images [col. 50, lines 32 to col. 51, lines 20; col. 52, lines 2-43; col. 53, lines 4-35; i.e. before a surgical operation images of the surgical site are collected and calibrated, after calibration the images are stored before the surgical procedure (i.e. pre-operative images) and used as a temporal model, the temporal model is used for computing and predicting XYZ coordinates of the stored images, wherein during a surgical procedure the predicted xyz coordinates of the stored images are compared to current xyz coordinates of images currently captured, the comparison is used for generating a plurality of guidance information to include first, second, third, fourth, etc guidance information to move all the surgical manipulators in the surgical site];               
guide the rigid proximal portion (76, 78, 80, 82; figs. 7, 8-13, 23-28) to be positioned at the first target position (first target position is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) at the entry location to the region of interest 602 (control computer provides plurality of guidance information as desired by the surgeon to cause the rigid proximal portion 82 to be guided to any desired target including the first target and any desired time decided by surgeon, as such it is obvious that Evans teaches the limitation, “based on the first guidance information guide the rigid proximal portion to the first target position”; col. 18, lines 48-64; col. 19, lines 1-67) based on the first guidance information, wherein the rigid proximal portion is configured so that, when the rigid proximal portion is positioned at the first target position (first target position is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27), the pivot point (626 or 618; figs. 7; col. 19, lines 63-67; that is  the instrument is able to pivot about the point through a plurality of degrees of freedom of movement where it enters the patient, so as not to put forces on an incision) of the rigid proximal portion is located at the entry location (entry locations are entry incisions 85, 87a, 87b having cannulas 636 at a chest wall or surface 638; figs. 23, 26, 27; col. 20, lines 34-54) to the region of interest enabling the rigid proximal portion (76, 78, 80, 82; figs. 7, 8-13; stiff portions; col. 14, lines 60-62; col. 15, lines 5-16; col. 19, lines 44-65; col. 21, lines 63-67)  to pivot around the entry location to the region of interest (the area where unit 82 enters the heart area 602 is an entry location to a region of interest 602, i.e. region within bounds of 602; figs. 16, 23-28); 
deploy the flexible distal portion (Applicant’s specification sec 0029 indicates that flexibility implies having a joint; similar to applicant Evans discloses flexible distal portions such as 25, 604, 606, 608, 610, 616 which are deployed based on any of the plurality of guidance information provided; figs. 7, 19, 23-28; col. 14, lines 60-62; col. 15, lines 5-16; col. 16, lines 23-50; col. 18, lines 48-64; col. 19, lines 1-67) from the rigid proximal portion (76, 78, 80, 82; figs. 7, 8-13; stiff portions; col. 14, lines 60-62; col. 15, lines 5-16; col. 19, lines 1-65; col. 21, lines 63-67) into the region of interest 602;
receive second tracking information for tracking the position of the flexible distal portion (surgeon interface 250 receives a plurality of  tracking information to include first, second third tracking information from a motion tracking system 34 for controlling all arms of the robot to include the rigid proximal portion and flexible distal portion; col. 4, lines 47 to col. 5, lines 11; col. 21, lines 50-56);
generate second guidance information (surgeon interface 250 provides a plurality of guidance information to include first, second, third , etc guidance information to cause the  flexible distal portion to move and be positioned as desired; col. 18, lines 48-64; col. 19, lines 7-10) for positioning the flexible distal portion along the second deployment direction [Motion tracking provides images of work site and predicts next position and target that the flexible distal portion (608, 610, 616) will be guided to and positioned by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37] based on the received images (col. 7, lines 6-30; col. 23, lines 61 to col. 24, lines 19), the pre-operative images [col. 50, lines 32 to col. 51, lines 20; col. 52, lines 2-43; col. 53, lines 4-35; i.e. before a surgical operation images of the surgical site are collected and calibrated, after calibration the images are stored before the surgical procedure (i.e. pre-operative images) and used as a temporal model, the temporal model is used for computing and predicting XYZ coordinates of the stored images, wherein during a surgical procedure the predicted xyz coordinates of the stored images are compared to current xyz coordinates of images currently captured, the comparison is used for generating a plurality of guidance information to include first, second, third, fourth, etc guidance information to move all the surgical manipulators in the surgical site], and second tracking information (the surgeon interface 250 receives tracking information from a motion tracking system 34 and then guidance information is inputted for controlling all arms of the robot to include the rigid proximal portion and flexible distal portion; col. 4, lines 47 to col. 5, lines 11; col. 6, lines 66 to col. 7, lines 30; col. 21, lines 50-56); and
based on the second guidance information guide the deployed flexible distal portion to the second target position (second target position is the region 86 or region within the bounds of region 86; figs, 23-28; col. 19, lines 7-25; the control computer provides a plurality pf guidance information to include second guidance information to cause the flexible distal portion to be guided to any desired target to include the second target as desired by surgeon; col. 18, lines 48-64; col. 19, lines 1-67) within the region of interest (with region of interest 602).
Evans does not particularly recite, “…….,independently guide the flexible distal portion relative to the rigid proximal portion.”  However, it would be obvious to one of ordinary skill in the art to apply the teachings of Evans to use the processor  to “…….,independently guide the flexible distal portion relative to the rigid proximal portion” as in the case of guiding flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body independently relative to a rigid proximal portion (i.e. guiding flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body without use of  the rigid proximal portion) for the purpose of performing specific types of surgeries effectively.
Furthermore, Evans teaches of generating deployment paths and directions to follow (col. 15, lines 5-25; col. 20, lines 34-54; col. 45, lines 30-37), but did not particularly recite a first deployment path and second deployment path as claimed.  It would be obvious to one having ordinary skill to conclude the Evans teaches the claimed, first deployment path and second deployment path as claimed because Evans teaches of deployment directions and transitional paths to deploy portions of a surgical robot.  
If applicant is arguing that Evans does not particularly recite first and second deployment paths as claimed the examiner introduces Verard  (US 8046052) and Gardeski (US 7130700) who have common assignment (see Verard; col. 16, lines 61-66), wherein Verard teaches of:
a controller (see Verard, abstract; col. 3, lines 45-47; col. 5, lines 43 to col. 6, lines 7) for a robot system, the controller comprising: 
a memory configured to store pre-operative image data (see Verard pre-operative image acquisition in figs. 3, 11, 13; also a controller is discloses having a memory i.e. coupled to the memory for registering pre-operative image data, wherein registration implies there is a register also known as a memory or database to register i.e. store pre-operative images; col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52);
a processor coupled to the memory (see Verard image acquisition in figs. 3, 11, 13; also a controller is discloses having a memory i.e. coupled to the memory for registering pre-operative image data, current image data, tracking information, wherein registration implies there is a register also known as a memory or database to register i.e. store pre-operative images, real time images, tracking information, etc; col. Col. 5, lines 47-61; col. 8, lines 5-32, lines 53-67; col. 19, lines 25-32) and configured to control a robot having a rigid proximal portion (see Verard fixed portion 290, fig. 17A; 330, 332, figs. 22, 23; col.  29, lines 29-39; col. 32, lines 63 to col 32, lines 14) and a flexible distal portion (see Verard; 284, fig. 17A; 334, fig. 22-23; col. 29, line 30; col. 32, lines 63 to col 32, lines 14; Further details about the Verard apparatus is provided in Gardeski who teaches about flexion of the flexible distal portion; see abstract of Gardeski disclosing that Materials for fabricating outer and inner members may be selected to achieve desired torque transfer properties, flexibility, and surface friction; also See Gardeski at figs. 3-6, col. 10, lines 16-29), the rigid proximal portion (i) comprising a portion (see Verard, 290, 292, fig. 17, col. 29, lines 29-39; 330, fig. 21-23, col. 32, lines 63 to col 32, lines 14) through which to insert the flexible distal portion (see Verard, 334, fig. 21-23, col. 32, lines 63 to col 32, lines 14) and (ii) having a pivot point configured to provide a plurality of degrees of freedom for movement of the rigid proximal portion at a pre-designated position in a surgical procedure (applicant ‘s specification paragraph 0025 indicates that the pivot point E1 where the rigid proximal portion enters the body is where the rigid proximal portion pivots, so it is understood that the rigid proximal portion does not really have a pivot point, but instead pivots at the point E1 on the body; in like manner Verard at col. 4, lines 6-8 and Gadeski at col. 6, lines 16-18, lines 61 to col. 7, lines 7each discloses steerable navigable catheter through any desired point on a body), the processor configured to:
receive images from at least one image acquisition device (see Verard, col. 8, lines 5-67)
receive first tracking information indicating a tracked position of the rigid proximal portion (see Verard, abstract; a plurality of tracking information to include first, second , third, etc tracking information to tract whole instrument to include the rigid proximal portion and flexible distal portion; col. 5, lines 46 to col. 6, lines 44);
generate a first deployment path to follow from an entry location at a body surface to a first target position that is an entry location to a region of interest within the body based on the received images [see Verard, figs. 9&10 show a first deployment path as straight projected trajectory 174 to follow from an entry location at a body surface (at the circle; fig. 9) to a first target position (see Verard, where spline 182 deviates from 174; figs. 9&10] that is an entry location to a region of interest within the body (see Verard, entry location is where spline 182 enters through a tissue wall as shown in fig. 10, the region of interest is the any location at the tip of 182 or region around tip of 182; col. 22, lines 12- 43; figs. 9, 10, 12, 14)
generate a second deployment path (see Verard, 182; fig. 10) to follow from the first target position at the entry location to the region of interest (see Verard, entry location is where spline 182 enters through a tissue wall as shown in fig. 10, the region of interest is the region entered by spline 182; col. 22, lines 27-43; col.  23, lines 17-42; figs. 9, 10, 12, 14) to a second target position (the second target is any location at the tip of 182 or location where surgery is to take place within the region spline 182 is located at) within the region of interest based on the received images (see Verard, figs. 9, 10, 12, 14; col. 22, lines 27-43; col.  23, lines 17-42);
generate first guidance information for positioning the rigid proximal portion along the first deployment path [see Verard, figs. 6-10 shows a plurality of guidance information to include  first, second, etc guidance information for positioning rigid proximal portion along a first deployment path along the straight projected trajectory 174 to follow from an entry location at a body surface at the circle; fig. 9) based on the first tracking information (see Verard, abstract; a plurality of tracking information to include first, second , third, etc tracking information; col. 5, lines 46 to col. 6, lines 44), the received images (see Verard, abstract; col. 5, lines 46 to col. 6, lines 44; col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52)), and the pre-operative images (col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52);
guide the rigid proximal portion to be positioned at the first target position at the entry location to the region of interest based on the first guidance information for positioning the rigid proximal portion along the first deployment path, wherein the rigid proximal portion is configured so that, when the rigid proximal portion is positioned at the first target position, the pivot point of the rigid proximal portion is located at the entry location to the region of interest enabling the rigid proximal portion to pivot around the entry location to the region of interest (based on Verard and the Details provided by Gadeski the robot system is steerable and is placed at any desired entry position, first, second, third etc paths and has  flexion to allow the robot to be guided and pivoted as desired at any entry position, or first, second , third etc paths; see abstract of Gadeski disclosing that Materials for fabricating outer and inner members may be selected to achieve desired torque transfer properties, flexibility, and surface friction; also See Gadeski at figs. 3-6, col. 10, lines 16-29);
deploy the flexible distal portion through the rigid proximal portion into the region of interest (Gadeski at figs. 3-6; col. 5, lines 35-42; col. 10, lines 16-29; see arrow A. B; fig. 10C; col. 12, lines 49-65, the flexible distal portion having the needles are deployed so that the needles are advanced or extended to the region of interest);
receive second tracking information for tracking the position of the flexible distal portion (see Verard, abstract; a plurality of tracking information to include first, second , third, etc tracking information to tract whole instrument to include the rigid proximal portion and flexible distal portion; col. 5, lines 46 to col. 6, lines 44);
generate second guidance information for positioning the flexible distal portion along the second deployment path [see Verard, figs. 6-10 shows a plurality of guidance information to include  first, second, etc guidance information for positioning flexible distal portion along a first deployment path along the straight projected trajectory 174 to follow from an entry location at a body surface at the circle; fig. 9) based on the received images (see Verard, abstract; col. 5, lines 46 to col. 6, lines 44; col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52)), the pre-operative image data (col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52), and the second tracking information (see Verard, abstract; a plurality of tracking information to include first, second , third, etc tracking information; col. 5, lines 46 to col. 6, lines 44);
based on the second guidance information guide the deployed flexible distal portion to the second target position within the region of interest (based on Verard and the Details provided by Gardeski the robot system is steerable and is placed at any desired surgical position to include first, second, third etc target position, paths and has  flexion to allow the robot to be guided and pivoted or moved to any desired target position to include  first, second , third target positions etc and paths; see abstract of Gardeski disclosing that Materials for fabricating outer and inner members may be selected to achieve desired torque transfer properties, flexibility, and surface friction; also See Gardeski at figs. 3-6, col. 10, lines 16-29),
wherein the processor is configured to independently guide the flexible distal portion relative to the rigid proximal portion (Verard and Gardeski do not particularly recite, “…….,independently guide the flexible distal portion relative to the rigid proximal portion.”  However, it would be obvious to one of ordinary skill in the art to apply the teachings of Verard and Gardeski to use the processor  to “…….,independently guide the flexible distal portion relative to the rigid proximal portion” as in the case of guiding flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body independently relative to a rigid proximal portion (i.e. guiding catheters, flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body without use of  the rigid proximal portion) for the purpose of performing specific types of surgeries effectively.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Verard / Gadeski for purpose of creating, sizing, and adjusting trajectories for instruments to follow to suit the surgical operation (Verard, col.22, lines 3-26).
In addition if applicant is insisting that none of Evans or Verard et al or Gardeski disclose a robot having a rigid proximal portion, the examiner introduces (KR 102292155) who discloses:
a robot having a rigid proximal portion having a flexible distal portion (figs. 12A-12C illustrate how prior flexible instruments exhibit an undesirable "muscling" phenomenon when the tendon is pulled. 12A , earlier flexible devices 1200 may have four tendons or control wires along the length of instrument 1200 extending approximately parallel to central axis 1201 . Only tendons 1202 and 1203 are connected (e.g., as a control lumen) in a shaft wall secured to a control ring 1206 on the distal ends of conduits 1204 and 1205 . The instrument 1200 is designed to have a bending section 1207 and a shaft 1207 . Shaft 1208 may include a rigid material, such as a stiffener.)
In addition (JP 2008541797) discloses:
a robot having a rigid proximal portion having a flexible distal portion (Referring to FIG. 18, the catheter member (90) is depicted as having a control element opening (92) that accommodates a control element (not shown), such as a pull cable, through the proximal portion (88) of the catheter member. It is. These control elements can be positioned longitudinally of the catheter member (90) and exit the catheter through the opening (92) and connect to other components that make up the proximal portion (82) of the instrument. Can be positioned as The proximal portion (82) and the intermediate portion (84) of the catheter member (90) are shown as a substantially straight structure that can control the more flexible distal portion (87). It has a suitable structure so that it can be done. In fact, the proximal portion (88) and the intermediate portion (84) are structurally reinforced and manufactured with a rigid material that increases torque transmission to the distal portion and increases insertability, while at the same time cantilever As a result, it is possible to maintain a sufficient flexibility and facilitate contact with a distant tissue such as an atrial chamber.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by (KR 102292155) or (JP 2008541797) for the purpose of providing an instrument the exhibits better insertability and navigation through a human body.
Regarding claim 2, Evans as modified by Verard disclose the controller according to claim 1, wherein the first target position comprises the entry location (instrument is guided through cannula 636 and into the entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) of the region of interest (heart 602; fig. 7, 23-28; col. 19, lines 7-14) in a surgical site within a patient (the whole image on the display is the surgical site within the patient).
Regarding claim 3, Evans as modified by Verard disclose the controller according to claim 2, wherein the second target position comprises a target (region 86, 702, 703 within a heart, 602; fig. 7, 23-28; col. 19, lines 7-14; col. 15, lines 5-12; col. 26, lines 64-67) within the region of interest in a surgical site.
Regarding claim 4, Evans as modified by Verard disclose the controller according to claim 3, wherein the region of interest comprises an internal organ of the patient (heart, 602; fig. 7, 23-28; col. 19, lines 7-14), and the target comprises a location (86, 702, 703; figs. 7, 8, 23; col. 15, lines 5-12; col. 26, lines 64-67) within or a part of the organ 602.
Regarding claim 6, Evans as modified by Verard disclose the controller according to claim 3, wherein the pivot point (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) is located at the entry location of the organ at the surgical site.
Regarding claim 7, Evans as modified by Verard disclose the controller of claim l, wherein first deployment path is linear (622 fig. 7; col. 19, lines 56-59) and the second deployment path is non-linear (col. 19, lines 44-55).
Regarding claim 9, Evans discloses robot system comprising: 
a robot (manipulators and instruments; figs. 7-13, 23-30), comprising:
a rigid proximal portion (stiff portions 76, 78, 80; figs. 7; col. 15, lines 5-12; col. 19, lines 44-65; col. 21, lines 63-67; also see fixed portion 290, fig. 17A; 330, 332, figs. 22, 23; col.  29, lines 29-39; col. 32, lines 63 to col 32, lines 14)  having a pivot point (626 or 618; figs. 7; col. 19, lines 63-67; that is  the instrument is able to pivot about the point through a plurality of degrees of freedom of movement where it enters the patient, so as not to put forces on an incision) configured to provide a plurality of degrees of freedom for movement of the rigid proximal portion at a pre-designated position in a surgical procedure, 
wherein the rigid proximal portion comprises a portion to attach a flexible distal portion (Evans discloses a portion to attach flexible distal portions such as 25, 604, 606, 608, 610, 616 to the rigid proximal portion; figs. 7, 19, 23-28; col. 14, lines 60-62; col. 15, lines 5-16; col. 16, lines 23-50; col. 19, lines 44-65) and 
the flexible distal portion (Applicant sec 0029 indicates that flexibility implies having a joint; similarly Evans discloses flexible distal portion 82 made up of 608, 610, 616; figs. 7; col. 19, lines 44-65); and 
a memory (1868; col. 49, lines 1-21; col. 50, lines 59 to col. 51, lines 5) configured to store pre-operative image data (col. 50, lines 32 to col. 51, lines 20; col. 52, lines 2-43; col. 53, lines 4-35; i.e. before a surgical operation images of the surgical site are calibrated, after calibration the images are stored and used as a temporal model, the temporal model is used for computing and predicting XYZ coordinates of stored images, wherein during a surgical procedure the predicted xyz coordinates are compared to current xyz coordinates of images currently captured, the comparison is used for moving surgical manipulators in the surgical site);
at least one image acquisition device (88a&b, 90; figs. 3A-1; 3B-1; col. 21, lines 29-49; col. 22, lines 1-15); and 
a controller (surgeons console 12, figs. 1, 3A-2, 3B-2; col. 13, lines 1-18) configured to:
receive images from the at least one image acquisition device (col. 21, lines 29-49; col. 22, lines 1-67); 
receive first tracking information indicating a tracked position of the rigid proximal portion (surgeon interface 250 receives a plurality of  tracking information to include first, second third tracking information from a motion tracking system 34 for controlling all arms of the robot to include the rigid proximal portion and flexible distal portion; col. 4, lines 47 to col. 5, lines 11; col. 21, lines 50-56);
generate a first deployment direction to follow [the computer processor generates images on a display console showing a first deployment direction (622, 622a; figs. 16, 23-28; col. 15, lines 5-25; col. 20, lines 34-54 ) that starts from entry incisions 85, 87a, 87b having cannulas 636 to follow a translational path  (col. 45, lines 30-37) from a chest wall or surface 638 to a first target e.g. heart wall 602 and to a final region 86 or within region 86; the first direction is (622a or 622 as shown in figs. 16, 23-25; col. 15, lines 5-25; col. 20, lines 34-54; col. 45, lines 30-37; figs. 16, 23-28)] from an entry location at a body surface (entry locations are entry incisions 85, 87a, 87b having cannulas 636 at a chest wall or surface 638; figs. 23, 26, 27; col. 20, lines 34-54) to a first target position (first target position is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) that is an entry location to a region of interest (the area where unit 82 enters the heart area 602 is an entry location to a region of interest 602, i.e. region within bounds of 602; figs. 16, 23-28) within the body 70 based on the received images [Motion tracking provides images of work site and predicts next position or targets that the instruments will go to or follow to any desired targets or locations (col. 45, lines 30-37), that is Evans generates the received images to show a deployment direction to move the surgical instrument relative to the surgical worksite, e.g. surgical worksite 86 (col. 5, lines 60-65; col. 6, lines 51-65; col. 21, lines 54-62; col. 45, lines 30-37)];   
generate a second deployment direction to follow [the computer processor generates images on a display console showing a second deployment direction (614, 614a, 618, 618a; figs. 7, 16, 23-28; col. 20, lines 25-39 ) that starts from the first target position to follow a translational path  (col. 45, lines 30-37) to a final region 86 or region within 86; the second direction is any of  (614, 614a, 618, 618a; figs. 7, 16, 23-28; col. 20, lines 25-39)] from the first target position at the entry location to the region of interest (first target position is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) to a second target position (region 86 or region within the bounds of region 86; figs, 23-28; col. 19, lines 7-25) within the region of interest 602 based on the images [Motion tracking provides images of work site and predicts next position or targets that the instruments will go to or follow to any desired targets or locations (col. 45, lines 30-37), that is Evans generates the received images to show a deployment direction to move the surgical instrument relative to the surgical worksite, e.g. surgical worksite 86 (col. 5, lines 60-65; col. 6, lines 51-65; col. 21, lines 54-62; col. 45, lines 30-37)];   
generate first guidance information (surgeon interface 250 provides and generated guidance first, second, third, etc guidance information for moving and positioned the rigid proximal distal portion as desired; col. 18, lines 48-64; col. 19, lines 7-10) for positioning the rigid proximal portion along the first deployment direction [Motion tracking provides images of work site and predicts next position and targets that the rigid proximal portion (76, 78, 80) will be guided to by the surgeon providing guidance information to desired targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37] based on the first tracking information (the surgeon interface 250 receives tracking information from a motion tracking system 34 and then guidance information is inputted for controlling all arms of the robot to include the rigid proximal portion and flexible distal portion; col. 4, lines 47 to col. 5, lines 11; col. 6, lines 66 to col. 7, lines 30; col. 21, lines 50-56); the received images (col. 7, lines 6-30; col. 23, lines 61 to col. 24, lines 19), and the pre-operative images [col. 50, lines 32 to col. 51, lines 20; col. 52, lines 2-43; col. 53, lines 4-35; i.e. before a surgical operation images of the surgical site are collected and calibrated, after calibration the images are stored before the surgical procedure (i.e. pre-operative images) and used as a temporal model, the temporal model is used for computing and predicting XYZ coordinates of the stored images, wherein during a surgical procedure the predicted xyz coordinates of the stored images are compared to current xyz coordinates of images currently captured, the comparison is used for generating a plurality of guidance information to include first, second, third, fourth, etc guidance information to move all the surgical manipulators in the surgical site];               
guide the rigid proximal portion (76, 78, 80, 82; figs. 7, 8-13, 23-28) to be positioned at the first target position (first target position is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) at the entry location to the region of interest 602 (control computer provides plurality of guidance information as desired by the surgeon to cause the rigid proximal portion 82 to be guided to any desired target including the first target and any desired time decided by surgeon, as such it is obvious that Evans teaches the limitation, “based on the first guidance information guide the rigid proximal portion to the first target position”; col. 18, lines 48-64; col. 19, lines 1-67) based on the first guidance information, wherein the rigid proximal portion is configured so that, when the rigid proximal portion is positioned at the first target position (first target position is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27), the pivot point (626 or 618; figs. 7; col. 19, lines 63-67; that is  the instrument is able to pivot about the point through a plurality of degrees of freedom of movement where it enters the patient, so as not to put forces on an incision) of the rigid proximal portion is located at the entry location (entry locations are entry incisions 85, 87a, 87b having cannulas 636 at a chest wall or surface 638; figs. 23, 26, 27; col. 20, lines 34-54) to the region of interest enabling the rigid proximal portion (76, 78, 80, 82; figs. 7, 8-13; stiff portions; col. 14, lines 60-62; col. 15, lines 5-16; col. 19, lines 44-65; col. 21, lines 63-67)  to pivot around the entry location to the region of interest (the area where unit 82 enters the heart area 602 is an entry location to a region of interest 602, i.e. region within bounds of 602; figs. 16, 23-28); 
deploy the flexible distal portion (Applicant’s specification sec 0029 indicates that flexibility implies having a joint; similar to applicant Evans discloses flexible distal portions such as 25, 604, 606, 608, 610, 616 which are deployed based on any of the plurality of guidance information provided; figs. 7, 19, 23-28; col. 14, lines 60-62; col. 15, lines 5-16; col. 16, lines 23-50; col. 18, lines 48-64; col. 19, lines 1-67), from the rigid proximal portion (76, 78, 80, 82; figs. 7, 8-13; stiff portions; col. 14, lines 60-62; col. 15, lines 5-16; col. 19, lines 1-65; col. 21, lines 63-67) into the region of interest 602;
receive second tracking information indicating a tracked position of the flexible distal portion (surgeon interface 250 receives a plurality of  tracking information to include first, second third tracking information from a motion tracking system 34 for controlling all arms of the robot to include the rigid proximal portion and flexible distal portion; col. 4, lines 47 to col. 5, lines 11; col. 21, lines 50-56);
generate second guidance information (surgeon interface 250 provides a plurality of guidance information to include first, second, third , etc guidance information to cause the  flexible distal portion to move and be positioned as desired; col. 18, lines 48-64; col. 19, lines 7-10) for positioning the flexible distal portion along the second deployment direction [Motion tracking provides images of work site and predicts next position and target that the flexible distal portion (608, 610, 616) will be guided to and positioned by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37] based on the second tracking information (the surgeon interface 250 receives tracking information from a motion tracking system 34 and then guidance information is inputted for controlling all arms of the robot to include the rigid proximal portion and flexible distal portion; col. 4, lines 47 to col. 5, lines 11; col. 6, lines 66 to col. 7, lines 30; col. 21, lines 50-56), received images (col. 7, lines 6-30; col. 23, lines 61 to col. 24, lines 19), and the pre-operative image data [col. 50, lines 32 to col. 51, lines 20; col. 52, lines 2-43; col. 53, lines 4-35; i.e. before a surgical operation images of the surgical site are collected and calibrated, after calibration the images are stored before the surgical procedure (i.e. pre-operative images) and used as a temporal model, the temporal model is used for computing and predicting XYZ coordinates of the stored images, wherein during a surgical procedure the predicted xyz coordinates of the stored images are compared to current xyz coordinates of images currently captured, the comparison is used for generating a plurality of guidance information to include first, second, third, fourth, etc guidance information to move all the surgical manipulators in the surgical site], and 
based on the second guidance information guide the deployed flexible distal portion to the second target position (second target position is the region 86 or region within the bounds of region 86; figs, 23-28; col. 19, lines 7-25; the control computer provides a plurality pf guidance information to include second guidance information to cause the flexible distal portion to be guided to any desired target to include the second target as desired by surgeon; col. 18, lines 48-64; col. 19, lines 1-67) within the region of interest (with region of interest 602).
Evans does not particularly recite, “…….,independently guide the flexible distal portion relative to the rigid proximal portion.”  However, it would be obvious to one of ordinary skill in the art to apply the teachings of Evans to use the processor  to “…….,independently guide the flexible distal portion relative to the rigid proximal portion” as in the case of guiding flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body independently relative to a rigid proximal portion (i.e. guiding flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body without use of  the rigid proximal portion) for the purpose of performing specific types of surgeries effectively.
Furthermore, Evans teaches of generating deployment paths and directions to follow (col. 15, lines 5-25; col. 20, lines 34-54; col. 45, lines 30-37), but did not particularly recite a first deployment path and second deployment path as claimed.  It would be obvious to one having ordinary skill to conclude the Evans teaches the claimed, recite a first deployment path and second deployment path as claimed because Evans teaches of deployment direction and transitional paths to deploy portions of a surgical robot.  
If applicant is arguing that Evans does not particularly recite first and second deployment paths as claimed the examiner introduces Verard  (US 8046052) and Gardeski (US 7130700) who have common assignment, wherein Verard teaches of:
a robot system (see Verard fixed portion 290, fig. 17A; 330, 332, figs. 22, 23; col.  29, lines 29-39; col. 32, lines 63 to col 32, lines 14) comprising:
a robot (see Verard fixed portion 290, fig. 17A; 330, 332, figs. 22, 23; col.  29, lines 29-39; col. 32, lines 63 to col 32, lines 14) comprising:
a rigid proximal portion (see Verard fixed portion 290, fig. 17A; 330, 332, figs. 22, 23; col.  29, lines 29-39; col. 32, lines 63 to col 32, lines 14) having a pivot point configured to provide a plurality of degrees of freedom for movement of the rigid proximal portion at a pre-designated position in a surgical procedure (applicant ‘s specification paragraph 0025 indicates that the pivot point E1 where the rigid proximal portion enters the body is where the rigid proximal portion pivots, so it is understood that the rigid proximal portion does not really have a pivot point, but instead pivots at the point E1 on the body; in like manner Verard at col. 4, lines 6-8 and Gadeski at col. 6, lines 16-18, lines 61 to col. 7, lines 7each discloses steerable navigable catheter through any desired point on a body),
the rigid proximal portion comprising a portion (290, 292, fig. 17, col. 29, lines 29-39; 330, fig. 21-23, col. 32, lines 63 to col 32, lines 14) through which to insert a flexible distal portion (334, fig. 21-23, col. 32, lines 63 to col 32, lines 14);
a memory configured to store pre-operative image data (see Verard pre-operative image acquisition in figs. 3, 11, 13; also a controller is discloses having a memory i.e. coupled to the memory for registering pre-operative image data, wherein registration implies there is a register also known as a memory or database to register i.e. store pre-operative images; col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52);
at least one image acquisition device (12, 34, 36, figs. 1, 3, col. 8, lines 52-67; 224, fig. 13; col. 24, lines 6-25); 
a controller (abstract; col. 3, lines 45-47; col. 5, lines 43 to col. 6, lines 7)  configured to:
receive images from the at least one image acquisition device (12, 34, 36, figs. 1, 3, col. 8, lines 52-67; 224, fig. 13; col. 24, lines 6-25);
receive first tracking information indicating a tracked position of the rigid proximal portion (see Verard, abstract; a plurality of tracking information to include first, second , third, etc tracking information to tract whole instrument to include the rigid proximal portion and flexible distal portion; col. 5, lines 46 to col. 6, lines 44);
generate a first deployment path to follow from an entry location at a body surface to a first target position that is an entry location to a region of interest within the body (entry location is where spline 182 enters through a tissue wall as shown in fig. 10, the region of interest is the any location at the tip of 182 or region around tip of 182; col. 22, lines 12- 43; figs. 9, 10, 12, 14) based on the received images [figs. 9&10 show a first deployment path as straight projected trajectory 174 to follow from an entry location at a body surface (at the circle; fig. 9) to a first target position (where spline 182 deviates from 174; figs. 9&10];
generate a second deployment path (182; fig. 10) to follow from the first target position at the entry location to the region of interest (entry location is where spline 182 enters through a tissue wall as shown in fig. 10, the region of interest is the region entered by spline 182; col.     ,lines col. 22, lines 27-43; col.  23, lines 17-42; figs. 9, 10, 12, 14) to a second target position (the second target is any location at the tip of 182 or location where surgery is to take place within the region spline 182 is located at) within the region of interest based on the received images (figs. 9, 10, 12, 14; col. 22, lines 27-43; col.  23, lines 17-42);
generate first guidance information for positioning the rigid proximal portion along the first deployment path [see Verard, figs. 6-10 shows a plurality of guidance information to include  first, second, etc guidance information for positioning rigid proximal portion along a first deployment path along the straight projected trajectory 174 to follow from an entry location at a body surface at the circle; fig. 9) based on the first tracking information (see Verard, abstract; a plurality of tracking information to include first, second , third, etc tracking information; col. 5, lines 46 to col. 6, lines 44), the received images (see Verard, abstract; col. 5, lines 46 to col. 6, lines 44; col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52)), and the pre-operative image data (col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52);
guide the rigid proximal portion to be positioned at the first target position at the entry location to the region of interest based on the first guidance information, wherein the rigid proximal portion is configured so that, when the rigid proximal portion is positioned at the first target position, the pivot point of the rigid proximal portion is located at the entry location to the region of interest enabling the rigid proximal portion to pivot around the entry location to the region of interest (based on Verard and the Details provided by Gadeski the robot system is steerable and is placed at any desired entry position, first, second, third etc paths and has  flexion to allow the robot to be guided and pivoted as desired at any entry position, or first, second , third etc paths; see abstract of Gadeski disclosing that Materials for fabricating outer and inner members may be selected to achieve desired torque transfer properties, flexibility, and surface friction; also See Gadeski at figs. 3-6, col. 10, lines 16-29);
deploy the flexible distal portion through the rigid proximal portion into the region of interest (Gadeski at figs. 3-6; col. 5, lines 35-42; col. 10, lines 16-29; see arrow A. B; fig. 10C; col. 12, lines 49-65, the flexible distal portion having the needles are deployed so that the needles are advanced or extended to the region of interest);
receive second tracking information indicating a tracked position of the flexible distal portion (see Verard, abstract; a plurality of tracking information to include first, second , third, etc tracking information to tract whole instrument to include the rigid proximal portion and flexible distal portion; col. 5, lines 46 to col. 6, lines 44);
generate second guidance information for positioning the flexible distal portion along the second deployment path [see Verard, figs. 6-10 shows a plurality of guidance information to include  first, second, etc guidance information for positioning flexible distal portion along a first deployment path along the straight projected trajectory 174 to follow from an entry location at a body surface at the circle; fig. 9) based on the second tracking information (see Verard, abstract; a plurality of tracking information to include first, second , third, etc tracking information; col. 5, lines 46 to col. 6, lines 44), the received images (see Verard, abstract; col. 5, lines 46 to col. 6, lines 44; col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52)), the pre-operative image data (col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52); and 
based on the second guidance information guide the deployed flexible distal portion to the second target position within the region of interest (based on Verard and the Details provided by Gardeski the robot system is steerable and is placed at any desired surgical position to include first, second, third etc target position, paths and has  flexion to allow the robot to be guided and pivoted or moved to any desired target position to include  first, second , third target positions etc and paths; see abstract of Gardeski disclosing that Materials for fabricating outer and inner members may be selected to achieve desired torque transfer properties, flexibility, and surface friction; also See Gardeski at figs. 3-6, col. 10, lines 16-29),
wherein the processor is configured to independently guide the flexible distal portion relative to the rigid proximal portion.  Verard and Gardeski do not particularly recite, “…….,independently guide the flexible distal portion relative to the rigid proximal portion.”  However, it would be obvious to one of ordinary skill in the art to apply the teachings of Verard and Gardeski to use the processor  to “…….,independently guide the flexible distal portion relative to the rigid proximal portion” as in the case of guiding flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body independently relative to a rigid proximal portion (i.e. guiding catheters, flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body without use of  the rigid proximal portion) for the purpose of performing specific types of surgeries effectively.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Verard / Gadeski for purpose of creating, sizing, and adjusting trajectories for instruments to follow to suit the surgical operation (Verard, col.22, lines 3-26).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Verard for purpose of creating, sizing, and adjusting trajectories for instruments to follow to suit the surgical operation (Verard, col.22, lines 3-26).
In addition if applicant is insisting that none of Evans or Verard disclose a robot having a rigid proximal portion, the examiner introduces (KR 102292155) who discloses:
a robot having a rigid proximal portion having a flexible distal portion (figs. 12A-12C illustrate how prior flexible instruments exhibit an undesirable "muscling" phenomenon when the tendon is pulled. 12A , earlier flexible devices 1200 may have four tendons or control wires along the length of instrument 1200 extending approximately parallel to central axis 1201 . Only tendons 1202 and 1203 are connected (e.g., as a control lumen) in a shaft wall secured to a control ring 1206 on the distal ends of conduits 1204 and 1205 . The instrument 1200 is designed to have a bending section 1207 and a shaft 1207 . Shaft 1208 may include a rigid material, such as a stiffener.)
In addition (JP 2008541797) discloses:
a robot having a rigid proximal portion having a flexible distal portion (Referring to FIG. 18, the catheter member (90) is depicted as having a control element opening (92) that accommodates a control element (not shown), such as a pull cable, through the proximal portion (88) of the catheter member. It is. These control elements can be positioned longitudinally of the catheter member (90) and exit the catheter through the opening (92) and connect to other components that make up the proximal portion (82) of the instrument. Can be positioned as The proximal portion (82) and the intermediate portion (84) of the catheter member (90) are shown as a substantially straight structure that can control the more flexible distal portion (87). It has a suitable structure so that it can be done. In fact, the proximal portion (88) and the intermediate portion (84) are structurally reinforced and manufactured with a rigid material that increases torque transmission to the distal portion and increases insertability, while at the same time cantilever As a result, it is possible to maintain a sufficient flexibility and facilitate contact with a distant tissue such as an atrial chamber.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by (KR 102292155) or (JP 2008541797) for the purpose of providing an instrument the exhibits better insertability and navigation through a human body.
Regarding claim 10, Evans as modified by Verard disclose the robot system according to claim 9, wherein first deployment path is linear (622 fig. 7; col. 19, lines 56-59) and the second deployment path is non-linear (col. 19, lines 44-55).
Regarding claim 11, Evans as modified by Verard disclose the robot system according to claim 9, wherein the first target position is the entry location (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) to the region of interest (heart 602; fig. 7, 23-28; col. 19, lines 7-14) within a surgical site of a patient, and the second target position is a location of a target within the region of interest (region 86, 702, 703 within a heart, 602; fig. 7, 23-28; col. 19, lines 7-14; col. 15, lines 5-12; col. 26, lines 64-67).
Regarding claim 13, Evans as modified by Verard disclose the robot system according to claim 11, wherein the region of interest in an organ of a patient, and wherein the pivot point  (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67) is located at the entry location to the organ of the patient.

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 6468265), Verard (US 8046052), (KR 102292155), and (JP 2008541797) as applied to claim 1 above, and further in view of Trovato (US 20110282151).
Regarding claim 8, Evans discloses the controller according to claim l, wherein the first and second guidance information include registration of the robot to the imaging device [Applicant’s section published application sec 0041 indicates that registration involves calibration.  It also could involve matching images taken by image sensor at surgical site with images gathered preoperatively, etc.  Accordingly therefore, it is obvious that Evans (col. 39, lines 5-9; col. 60, lines 58-67; col. 61, lines 6-60) teaches matching and registration which implies that Evans teaches registration of the robot to the imaging device].
If applicant is arguing that Evans does not teach registration as claimed then examiner introduces Trovato (US 2011/0282151).  Trovato teaches of a second guidance information (endoscopic images having a path for the endoscope; figs. 1&2) to include registration of the robot to the imaging device (sec 0003-0005, 0013, 0052, 0054).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Trovato for the purpose of mitigating misalignment of preoperative images with current images of a surgical site taken by image sensor for tracking a path of a robot during surgery. 
Regarding claim 17, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein the machine readable instructions, when executed by the  processor, cause the processor to:
initially determine an initial position of the rigid proximal portion with respect to the patient (see for example fig. 7, an initial position e.g. 626 is initially determined to be next to the chest level with respect to the patient before the cannula 636 of the rigid proximal portion insertion thereof for positioning of the rigid proximal portion; col. 20, lines 1-5; col. 60, lines 15-25); and
register the rigid proximal portion to the region of interest in the surgical site of the patient [Applicant’s section published application sec 0041 indicates that registration involves calibration.  It also could involve matching images taken by image sensor at surgical site with images gathered preoperatively, etc.  Accordingly therefore, Evans (col. 39, lines 5-9; col. 60, lines 58-67; col. 61, lines 6-60) teaches matching and registration which implies that Evans teaches registration of the robot to the imaging device], wherein the first deployment path is generated based on the registration of the rigid proximal portion (it is obvious to one having ordinary skill in the art that the purpose for calibration and matching before deployment or robot arms is to make sure that there is accuracy when the robot arms e.g. rigid proximal portion are deployed; col. 55, lines 18-45; col. 56, lines 40-53; col. 57, lines 44-60; col. 72, lines 41-47; col. 79, lines 48 to col. 80, lines 2).
If applicant is arguing that Evans does not teach registration as claimed then Trovato (US 2011/0282151).  Trovato teaches of registering the rigid proximal portion to the region of interest in the surgical site of the patient (sec 0005, 0013, 0055, 0058), wherein a first deployment path is generated based on the registration of the rigid proximal portion (sec 0005, 0013, 0055, 0058).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Trovato for the purpose of mitigating misalignment of preoperative images with current images of a surgical site taken by image sensor for tracking and providing an accurate path of robotic proximal and distal portions during surgery. 

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 6468265), Verard (US 8046052), (KR 102292155), and (JP 2008541797) as applied to claim 1 above, and further in view of Wakai (US 2016/0206260).
Regarding claim 14, Evans as modified by Verard disclose the robot system according to claim 11, wherein the region of interest is a heart of the patient (instrument is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67), and the target is an aortic valve to be replaced with a prosthetic valve.
Evans discloses surgical operations on the heart, but did not recite an aortic valve to be replaced with a prosthetic valve.  However, Wakai teaches of an aortic valve to be replaced with a prosthetic valve (sec 0003, 0005).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was to modify Evans as taught by Wakai for the purpose of providing a method for treating a particular heart disease e.g. particularly replacing a heart valve rather than generally performing a heart surgery.
Regarding claim 15, Evans as modified by Verard disclose the robot system according to claim 14, in at least one image acquisition device (Left and right cameras, figs. 3A-1 and 3A-2.  Evans did not disclose transesophageal echocardiography (TEE) and a C-arm X-ray.
However, Wakai teaches of at least one image acquisition device comprises:
a transesophageal echocardiography (TEE) probe (3D-TEEsec 0003) having a probe and a transducer located adjacent the heart to provide live imaging of the heart (sec 0039, 0040); and
a C-arm comprising an x-ray for imaging the surgical site (sec 0038).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was to modify Evans as taught by Wakai for the purpose of providing a method for treating a particular heart disease e.g. particularly replacing a heart valve rather than generally performing a heart surgery.
Claim 16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 6468265) in view of Verard (US 8046052 and Gardeski US 7130700), Gomez (US 9956044), (KR 102292155), and (JP 2008541797).
Regarding claim 16, Evans discloses a non-transitory computer-readable storage medium having stored therein machine readable instructions to control a robot system and a memory (1868; col. 49, lines 1-21; col. 50, lines 59 to col. 51, lines 5) configured to store pre-operative image data (col. 50, lines 32 to col. 51, lines 20; col. 52, lines 2-43; col. 53, lines 4-35; i.e. before a surgical operation images of the surgical site are calibrated, after calibration the images are stored and used as a temporal model, the temporal model is used for computing and predicting XYZ coordinates of stored images, wherein during a surgical procedure the predicted xyz coordinates are compared to current xyz coordinates of images currently captured, the comparison is used for moving surgical manipulators in the surgical site), the machine readable instructions, when executed by a processor, cause the processor to:
communicate with a robot and the robot system, wherein the robot system has a controller, wherein the robot has a rigid proximal portion and flexible distal portion, the rigid proximal portion (i) comprising a portion to attach the flexible distal portion (Evans discloses a portion to attach flexible distal portions such as 25, 604, 606, 608, 610, 616 to the rigid proximal portion; figs. 7, 19, 23-28; col. 14, lines 60-62; col. 15, lines 5-16; col. 16, lines 23-50; col. 19, lines 44-65) and (ii) having a pivot point (626 or 618; figs. 7; col. 19, lines 63-67; that is  the instrument is able to pivot about the point through a plurality of degrees of freedom of movement where it enters the patient, so as not to put forces on an incision) configured to provide a plurality of degrees of freedom for movement of the rigid proximal portion at a pre-designated position in a surgical procedure; 
generate a first deployment direction for the rigid proximal portion to follow [the computer processor generates images on a display console showing a first deployment direction (622, 622a; figs. 16, 23-28; col. 15, lines 5-25; col. 20, lines 34-54 ) that starts from entry incisions 85, 87a, 87b having cannulas 636 to follow a translational path  (col. 45, lines 30-37) from a chest wall or surface 638 to a first target e.g. heart wall 602 and to a final region 86 or within region 86; the first direction is (622a or 622 as shown in figs. 16, 23-25; col. 15, lines 5-25; col. 20, lines 34-54; col. 45, lines 30-37; figs. 16, 23-28)] from an entry location of a patient 70 (entry locations are entry incisions 85, 87a, 87b having cannulas 636 at a chest wall or surface 638 of a patient; figs. 23, 26, 27; col. 20, lines 34-54) to an entry location (entry location is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) to a region of interest (the area where unit 82 enters the heart area 602 is an entry location to a region of interest i.e. region within bounds of 602; figs. 16, 23-28) within a surgical site (image on display is surgical site) of the patient 70 [Motion tracking provides images of work site and predicts next position or targets that the instruments will go to or follow to any desired targets or locations (col. 45, lines 30-37), that is Evans generates received images to show a deployment direction to move the surgical instrument relative to location 86 where surgery is performed (col. 5, lines 60-65; col. 6, lines 51-65; col. 21, lines 54-62; col. 45, lines 30-37)];   
receive first tracking information indicating a tracked position of the rigid proximal portion (surgeon interface 250 receives a plurality of  tracking information to include first, second third tracking information from a motion tracking system 34 for controlling all arms of the robot to include the rigid proximal portion and flexible distal portion; col. 4, lines 47 to col. 5, lines 11; col. 21, lines 50-56);
generate first guidance information (surgeon interface 250 provides and generated guidance first, second, third, etc guidance information for moving and positioned the rigid proximal distal portion as desired; col. 18, lines 48-64; col. 19, lines 7-10) for positioning the rigid proximal portion along the first deployment direction [Motion tracking provides images of work site and predicts next position and targets that the rigid proximal portion (76, 78, 80) will be guided to by the surgeon providing guidance information to desired targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37] based on the first tracking information (the surgeon interface 250 receives tracking information from a motion tracking system 34 and then guidance information is inputted for controlling all arms of the robot to include the rigid proximal portion and flexible distal portion; col. 4, lines 47 to col. 5, lines 11; col. 6, lines 66 to col. 7, lines 30; col. 21, lines 50-56); the received images (col. 7, lines 6-30; col. 23, lines 61 to col. 24, lines 19), and the pre-operative image data [col. 50, lines 32 to col. 51, lines 20; col. 52, lines 2-43; col. 53, lines 4-35; i.e. before a surgical operation images of the surgical site are collected and calibrated, after calibration the images are stored before the surgical procedure (i.e. pre-operative images) and used as a temporal model, the temporal model is used for computing and predicting XYZ coordinates of the stored images, wherein during a surgical procedure the predicted xyz coordinates of the stored images are compared to current xyz coordinates of images currently captured, the comparison is used for generating a plurality of guidance information to include first, second, third, fourth, etc guidance information to move all the surgical manipulators in the surgical site];               
guide (control computer provides guidance by causing rigid proximal distal portion to move col. 18, lines 48-64; col. 19, lines 7-10) the rigid proximal portion on the first deployment direction [Motion tracking provides images of work site and predicts next position and targets that the rigid proximal portion (76, 78, 80) will be guided to by the surgeon to desired targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37] to be positioned at the entry location to the region of interest 602 (control computer provides plurality of guidance information as desired by the surgeon to cause the rigid proximal portion 82 to be guided to any desired target including the first target and any desired time decided by surgeon, as such it is obvious that Evans teaches the limitation, “based on the first guidance information guide the rigid proximal portion to the first target position”; col. 18, lines 48-64; col. 19, lines 1-67) based on the first guidance information, wherein the rigid proximal portion is configured so that, when the rigid proximal portion is positioned at the first target position (first target position is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27), the pivot point (626 or 618; figs. 7; col. 19, lines 63-67; that is  the instrument is able to pivot about the point through a plurality of degrees of freedom of movement where it enters the patient, so as not to put forces on an incision) of the rigid proximal portion is located at the entry location (entry locations are entry incisions 85, 87a, 87b having cannulas 636 at a chest wall or surface 638; figs. 23, 26, 27; col. 20, lines 34-54) to the region of interest enabling the rigid proximal portion (76, 78, 80, 82; figs. 7, 8-13; stiff portions; col. 14, lines 60-62; col. 15, lines 5-16; col. 19, lines 44-65; col. 21, lines 63-67)  to pivot around the entry location to the region of interest (the area where unit 82 enters the heart area 602 is an entry location to a region of interest 602, i.e. region within bounds of 602; figs. 16, 23-28); 
deploy the flexible distal portion (Applicant’s specification sec 0029 indicates that flexibility implies having a joint; similar to applicant Evans discloses flexible distal portions such as 25, 604, 606, 608, 610, 616 which are deployed at any given time decided by surgeon based on any of a plurality of guidance information provided; figs. 7, 19, 23-28; col. 14, lines 60-62; col. 15, lines 5-16; col. 16, lines 23-50; col. 18, lines 48-64; col. 19, lines 1-67), from the rigid proximal portion (76, 78, 80, 82; figs. 7, 8-13; stiff portions; col. 14, lines 60-62; col. 15, lines 5-16; col. 19, lines 1-65; col. 21, lines 63-67) into the region of interest (region with bounds of 602) at the entry location to the region of interest (the area where unit 82 enters the heart area 602 is an entry location to the region of interest i.e. region within bounds of 602; figs. 16, 23-28);
receive second tracking information indicating a tracked position of the flexible distal portion (surgeon interface 250 receives a plurality of  tracking information to include first, second third tracking information from a motion tracking system 34 for controlling all arms of the robot to include the rigid proximal portion and flexible distal portion; col. 4, lines 47 to col. 5, lines 11; col. 21, lines 50-56);
generate a second deployment direction for the deployed flexible distal portion to follow [the computer processor generates images on a display console showing a second deployment direction (614, 614a, 618, 618a; figs. 7, 16, 23-28; col. 20, lines 25-39 ) that starts from the first target position for the flexible distal portion (25, 604, 606, 608, 610, 616; figs. 23-28) to follow a translational path  (col. 45, lines 30-37) to a final region 86 or region within 86; the second direction is any of  (614, 614a, 618, 618a; figs. 7, 16, 23-28; col. 20, lines 25-39)] from the entry location (entry location to the region of interest is shown to be the area where 82 meets the heart area 602; figs. 16, 23-27) to the region of interest (region within bounds of 602; figs. 16, 23-28)] to a target (region 86 or region within the bounds of region 86; figs, 23-28; col. 19, lines 7-25) within the region of interest (region within bounds of 602; figs. 16, 23-28); 
generate second guidance information (surgeon interface 250 provides a plurality of guidance information to include first, second, third , etc guidance information to cause the  flexible distal portion to move and be positioned as desired; col. 18, lines 48-64; col. 19, lines 7-10) for positioning the flexible distal portion along the second deployment direction [Motion tracking provides images of work site and predicts next position and target that the flexible distal portion (608, 610, 616) will be guided to and positioned by surgeon providing guidance information to targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37] based on the second tracking information (the surgeon interface 250 receives tracking information from a motion tracking system 34 and then guidance information is inputted for controlling all arms of the robot to include the rigid proximal portion and flexible distal portion; col. 4, lines 47 to col. 5, lines 11; col. 6, lines 66 to col. 7, lines 30; col. 21, lines 50-56), received images (col. 7, lines 6-30; col. 23, lines 61 to col. 24, lines 19), and the pre-operative image data [col. 50, lines 32 to col. 51, lines 20; col. 52, lines 2-43; col. 53, lines 4-35; i.e. before a surgical operation images of the surgical site are collected and calibrated, after calibration the images are stored before the surgical procedure (i.e. pre-operative images) and used as a temporal model, the temporal model is used for computing and predicting XYZ coordinates of the stored images, wherein during a surgical procedure the predicted xyz coordinates of the stored images are compared to current xyz coordinates of images currently captured, the comparison is used for generating a plurality of guidance information to include first, second, third, fourth, etc guidance information to move all the surgical manipulators in the surgical site],
guide the flexible distal portion (control computer provides guidance information by causing flexible distal portion to move to any desired location; col. 18, lines 48-64; col. 19, lines 7-10) on the second deployment direction [Motion tracking provides images of work site and predicts next positions and targets including the second direction that the flexible distal portion (608, 610, 616) will be guided to; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37] to the target (region 86 or region within the bounds of region 86; figs, 23-28; col. 19, lines 7-25) within the region of interest (region within bounds of 602; figs. 16, 23-28).
Evans does not particularly recite, “…….,guide independently from the guidance of the  rigid proximal portion the flexible distal portion…..”  However, it would be obvious to one of ordinary skill in the art to apply the teachings of Evans to use the processor  to “…….,independently guide the flexible distal portion relative to the rigid proximal portion” as in the case of guiding flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body independently relative to a rigid proximal portion (i.e. guiding flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body without use of  the rigid proximal portion) for the purpose of performing specific types of surgeries effectively.
In addition, Evans teaches of generating deployment paths and directions to follow (col. 15, lines 5-25; col. 20, lines 34-54; col. 45, lines 30-37), but did not particularly recite a first deployment path and second deployment path as claimed.  It would be obvious to one having ordinary skill to conclude the Evans teaches the claimed, recite a first deployment path and second deployment path as claimed because Evans teaches of deployment direction and transitional paths to deploy portions of a surgical robot.  
If applicant is arguing that Evans does not particularly recite first and second deployment paths as claimed the examiner introduces Verard  (US 8046052) and Gardeski (US 7130700) who have common assignment, wherein Verard teaches of:
a non-transitory computer-readable storage medium having stored therein machine readable instructions to control a robot system, a memory configured to store pre-operative image data (see Verard pre-operative image acquisition in figs. 3, 11, 13; also a controller is discloses having a memory i.e. coupled to the memory for registering pre-operative image data, wherein registration implies there is a register also known as a memory or database to register i.e. store pre-operative images; col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52), the machine readable instructions, when executed by a processor, cause the processor to:
communicate with the robot system having the controller and a robot with a rigid proximal portion (fixed portion 290, fig. 17A; 330, 332, figs. 22, 23; col.  29, lines 29-39; col. 32, lines 63 to col 32, lines 14) and a flexible distal portion (284, fig. 17A; 334, fig. 22-23; col. 29, line 30; col. 32, lines 63 to col 32, lines 14; For further details about Evans provided is Gadeski who teaches of about flexion of the flexible distal portion; see abstract of Gadeski disclosing that Materials for fabricating outer and inner members may be selected to achieve desired torque transfer properties, flexibility, and surface friction; also See Gadeski at figs. 3-6, col. 10, lines 16-29), the rigid proximal portion (i) comprising a portion (290, 292, fig. 17, col. 29, lines 29-39; 330, fig. 21-23, col. 32, lines 63 to col 32, lines 14) through which to insert the flexible distal portion (334, fig. 21-23, col. 32, lines 63 to col 32, lines 14) and (ii) having a pivot point configured to provide a plurality of degrees of freedom for movement of the rigid proximal portion at a pre-designated position in a surgical procedure (applicant ‘s specification paragraph 0025 indicates that the pivot point E1 where the rigid proximal portion enters the body is where the rigid proximal portion pivots, so it is understood that the rigid proximal portion does not really have a pivot point, but instead pivots at the point E1 on the body; in like manner Verard at col. 4, lines 6-8 and Gadeski at col. 6, lines 16-18, lines 61 to col. 7, lines 7each discloses steerable navigable catheter through any desired point on a body);
generate a first deployment path for the rigid proximal portion to follow from an entry location of a patient to an entry location to a region of interest within a surgical site of the patient (entry location is where spline 182 enters through a tissue wall as shown in fig. 10, the region of interest is the any location at the tip of 182 or region around tip of 182; col. 22, lines 12- 43; figs. 9, 10, 12, 14);
receive first tracking information indicating a tracked position of the rigid proximal portion (see Verard, abstract; a plurality of tracking information to include first, second , third, etc tracking information to tract whole instrument to include the rigid proximal portion and flexible distal portion; col. 5, lines 46 to col. 6, lines 44);
generate first guidance information for positioning the rigid proximal portion along the first deployment path [see Verard, figs. 6-10 shows a plurality of guidance information to include  first, second, etc guidance information for positioning rigid proximal portion along a first deployment path along the straight projected trajectory 174 to follow from an entry location at a body surface at the circle; fig. 9) based on the first tracking information (see Verard, abstract; a plurality of tracking information to include first, second , third, etc tracking information; col. 5, lines 46 to col. 6, lines 44), the received images (see Verard, abstract; col. 5, lines 46 to col. 6, lines 44; col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52)), and the pre-operative image data (col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52);
guide the rigid proximal portion on the first deployment path to be positioned at the entry location to the region of interest based on the first guidance information, wherein the rigid proximal portion is configured so that, when the rigid proximal portion is positioned at the first target position, the pivot point of the rigid proximal portion is located at the entry location to the region of interest enabling the rigid proximal portion to pivot around the entry location to the region of interest (based on Verard and the Details provided by Gadeski the robot system is steerable and is placed at any desired entry position, first, second, third etc paths and has  flexion to allow the robot to be guided and pivoted as desired at any entry position, or first, second , third etc paths; see abstract of Gadeski disclosing that Materials for fabricating outer and inner members may be selected to achieve desired torque transfer properties, flexibility, and surface friction; also See Gadeski at figs. 3-6, col. 10, lines 16-29);
deploy the flexible distal portion through the rigid proximal portion into the region of interest (Gadeski at figs. 3-6; col. 5, lines 35-42; col. 10, lines 16-29; see arrow A. B; fig. 10C; col. 12, lines 49-65, the flexible distal portion having the needles are deployed so that the needles are advanced or extended to the region of interest);
receive second tracking information indicating a tracked position of the flexible distal portion within the region of interest  (see Verard, abstract; a plurality of tracking information to include first, second , third, etc tracking information to tract whole instrument to include the rigid proximal portion and flexible distal portion; col. 5, lines 46 to col. 6, lines 44);
generate second guidance information for positioning the flexible distal portion along the second deployment path [see Verard, figs. 6-10 shows a plurality of guidance information to include  first, second, etc guidance information for positioning flexible distal portion along a first deployment path along the straight projected trajectory 174 to follow from an entry location at a body surface at the circle; fig. 9) based on the second tracking information (see Verard, abstract; a plurality of tracking information to include first, second , third, etc tracking information; col. 5, lines 46 to col. 6, lines 44), the received images (see Verard, abstract; col. 5, lines 46 to col. 6, lines 44; col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52)), the pre-operative image data (col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52);
guide the flexible distal portion on the second deployment path to the target within the region of interest (Verard, figs. 6-10; col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52; Gadeski at figs. 3-6; col. 5, lines 35-42; col. 10, lines 16-29; see arrow A. B; fig. 10C; col. 12, lines 49-65). Verard and Gardeski do not particularly recite, “…….,independently guide the flexible distal portion relative to the rigid proximal portion.”  However, it would be obvious to one of ordinary skill in the art to apply the teachings of Verard and Gardeski to use the processor  to “…….,independently guide the flexible distal portion relative to the rigid proximal portion” as in the case of guiding flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body independently relative to a rigid proximal portion (i.e. guiding catheters, flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body without use of  the rigid proximal portion) for the purpose of performing specific types of surgeries effectively.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Verard / Gadeski for purpose of creating, sizing, and adjusting trajectories for instruments to follow to suit the surgical operation (Verard, col.22, lines 3-26).
In addition if applicant is insisting that none of Evans or Verard disclose a robot having a rigid proximal portion, the examiner introduces (KR 102292155) who discloses:
a robot having a rigid proximal portion having a flexible distal portion (figs. 12A-12C illustrate how prior flexible instruments exhibit an undesirable "muscling" phenomenon when the tendon is pulled. 12A , earlier flexible devices 1200 may have four tendons or control wires along the length of instrument 1200 extending approximately parallel to central axis 1201 . Only tendons 1202 and 1203 are connected (e.g., as a control lumen) in a shaft wall secured to a control ring 1206 on the distal ends of conduits 1204 and 1205 . The instrument 1200 is designed to have a bending section 1207 and a shaft 1207 . Shaft 1208 may include a rigid material, such as a stiffener.)
In addition (JP 2008541797) discloses:
a robot having a rigid proximal portion having a flexible distal portion (Referring to FIG. 18, the catheter member (90) is depicted as having a control element opening (92) that accommodates a control element (not shown), such as a pull cable, through the proximal portion (88) of the catheter member. It is. These control elements can be positioned longitudinally of the catheter member (90) and exit the catheter through the opening (92) and connect to other components that make up the proximal portion (82) of the instrument. Can be positioned as The proximal portion (82) and the intermediate portion (84) of the catheter member (90) are shown as a substantially straight structure that can control the more flexible distal portion (87). It has a suitable structure so that it can be done. In fact, the proximal portion (88) and the intermediate portion (84) are structurally reinforced and manufactured with a rigid material that increases torque transmission to the distal portion and increases insertability, while at the same time cantilever As a result, it is possible to maintain a sufficient flexibility and facilitate contact with a distant tissue such as an atrial chamber.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by (KR 102292155) or (JP 2008541797) for the purpose of providing an instrument the exhibits better insertability and navigation through a human body.
Furthermore, if applicant is arguing that Evans does not disclose deploying the flexible distal portion through the rigid proximal portion prior art, Gomez (US 9956044) teaches of deploying (see 291, fig. 3) a flexible distal portion (241; fig. 3) through a rigid proximal portion 200 (col. 7, lines 10-27; col. 8, lines 5-15).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Gomez for the purpose of having versatility in tool application when necessary for different types of operations and for collision avoidance (Gomez, abstract).
Regarding claim 18, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein the machine readable instructions when executed by the  processor (34; fig. 1) cause the processor to:
generate the first deployment path (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets within a surgical site of a patient; col. 21, lines 54-67; col. 22, lines 5-67; col. 43, lines 47-58; col. 45, lines 30-37) based on known locations of a first entry location of the rigid proximal portion into a body of the patient (the rigid proximal portion is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67; col. 43, lines 25-46) and of boundaries of the region of interest based on images provided by the at least one image acquisition device (col. 45, lines 30-67; col. 47, lines 10-42).
Regarding claim 19, Evans discloses the non-transitory computer-readable storage medium according to claim 18, wherein the machine readable instructions when executed by the processor (34; fig. 1) cause the processor to:
generate the second deployment path is generated by the processor (34; fig. 1; Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets within a surgical site of a patient; col. 21, lines 54-67; col. 22, lines 5-67; col. 43, lines 47-58; col. 45, lines 30-37) based on known locations of a second entry location of the rigid proximal portion into the region of interest (the rigid proximal portion is guided through cannula 636 and into entry location of heart 602, fig. 7, 23-28; col. 20, lines 1-5; col. 26, lines 64-67; col. 43, lines 25-46) and of the target based on images provided by the at least one image acquisition device (col. 45, lines 30-67; col. 47, lines 10-42).
Regarding claim 20, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein the machine readable instructions when executed by the processor (34; fig. 1) cause the processor to:
transmit the images provided by the at last one image acquisition device to a display (images are transmitted to a viewer 1202; col. 47, lines 10-42; col. 48, lines 59-67; col. 49, lines 50-60; col. 50, lines 1-18).
Regarding claim 21, Evans discloses the non-transitory computer-readable storage medium according to claim 16, wherein tracking the position of the flexible distal portion within the region of interest comprises at least one of optical tracking  (Motion tracking provides images of work site and predicts next position and target the instrument will go to, hence generating paths for instruments to targets within a surgical site of a patient; col. 21, lines 54-67; col. 22, lines 5-67; col. 43, lines 47-58; col. 45, lines 30-37), mechanical tracking, electromagnetic tracking system, and shape sensing tracking.

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. 
Applicant is appreciated for pointing to the different sections of the disclosure for providing support to the claim limitations.
Applicant’s argument points to section 0002, 0035, 0053, etc as support for the claimed, “…..independently guide the flexible distal portion relative to the rigid proximal portion.”.  Section 0035 which comes closest to disclosing the limitation recites, “The endoscope may be controlled by an endoscopic controller, operated independently or under control of the control unit 106.”  However, the section 0035 fails to disclose the claimed limitation since it mentions operating an endoscope independently, but does not indicate operating the endoscope from something particularly operating the endoscope independently releative to the rigid proximal portion.  In addition, the endoscope is not indicated to be the flexible distal portion  or the rigid proximal portion.”.  
Therefore, applicant’s disclosure does not provide support for the claimed, “……., wherein the processor is configured to independently guide the flexible distal portion relative to the rigid proximal portion.”
This is new matter.
The rest of the claims including the independent claims are rejected for having similar deficiencies of for depending on a rejected base claim.
The drawing objections have been removed in view of applicant’s amendments to the claims.
Applicant traverses the 103 rejections and argues that the prior art singly or combined do  not disclose the claimed limitations.  Applicant argues that the prior art does not disclose a pivot point of the rigid proximal portion located at the entry location of the region.   The examiner respectfully disagrees.  
Evans teaches a pivot point (626 or 618; figs. 7; col. 19, lines 63-67; that is  the instrument is able to pivot about the point through a plurality of degrees of freedom of movement where it enters the patient’s body, so as not to put forces on an incision) configured to provide a plurality of degrees of freedom for movement of the rigid proximal portion at a pre-designated position in a surgical procedure.  Applicant makes conclusory remarks that Evans does not disclose this limitation, applicant does not refute the cited section of Evans.  Instead applicant is referring to Evans as disclosing an RCM, applicant does not claim an RCM and furthermore the meaning of an RCM is not provided by an applicant.  An RCM is applicant’s lexicography with no meaning.   
Verard discloses a pivot point configured to provide a plurality of degrees of freedom for movement of the rigid proximal portion at a pre-designated position in a surgical procedure (applicant ‘s specification paragraph 0025 indicates that the pivot point E1 where the rigid proximal portion enters the body is where the rigid proximal portion pivots, so it is understood that the rigid proximal portion does not really have a pivot point, but instead pivots at the point E1 on the body; in like manner Verard at col. 4, lines 6-8 and Gadeski at col. 6, lines 16-18, lines 61 to col. 7, lines 7each discloses steerable navigable catheter through any desired point on a body).  Applicant fails to refute this particular section cited in Verard.  Also applicant fails to refute the fact that  Gadeski at col. 6, lines 16-18, lines 61 to col. 7, lines 7 discloses steerable navigable catheter through any desired point on a body.  A steerable navigation catheter through any desired point on a body implies that the catheter is steerable at the point of entry of the body and thus has a pivot point configured to provide a plurality of degrees of freedom for movement of the rigid proximal portion at a pre-designated position in a surgical procedure.  Applicant instead focuses on Gardeski disclosing a surgical instrument at figs. 6C&E; fig. 10E, but fails to address the steerable navigable catheter through any desired point on a body by Gardeski.  In addition Gardeski discloses a rigid and flexible portions as claimed.  Therefore, since Gardeski teaches a steerable  navigation catheter including rigid and flexible portions it implies that Gardeski teaches the limitation. Applicant’s assertions that Gardeski discloses only flexible portions is in error since Gardeski teaches of a steerable  navigation catheter including rigid and flexible portions, wherein the rigid portion has a region from where the flexible member is deployed and steerable to include pivoting as at a pivot point at an entry location on a body.   As such the combination of all prior art is proper.  
Next applicant argues that the prior art does not disclose the limitation, “wherein the processor is configured to independently guide the flexible distal portion relative to the rigid proximal portion.” Emphasis added.
Applicant’s specification and drawings indicate that the flexible distal portion is attached to and carried and deployed by and relative to the rigid proximal portion.  As such any deployment and manipulation of the flexible distal portion must be DEPENDENT AND RELATIVE TO the rigid proximal portion.
Applicant’s filed specification dated 9/13/2018 recites:
at paragraph 0035, “The endoscope may be controlled by an endoscopic controller, operated independently or under control of the control unit 106. In certain representative embodiments, the endoscope may include a tube, and a light delivery system to illuminate the organ or object under inspection, for example, the light source is normally30 outside the body and the light is typically directed via an optical fiber system”;

at paragraph [0047], “Representative embodiments may also be directed to a non-transitory computer- readable storage medium (e.g., memory 134/CRM 136) having stored therein machine 15 readable instructions configured to be executed by the processor 130 to control the surgical robot system 100 including the robot 101 having the proximal portion 102 to be positioned at an entry to a patient's body and the flexible distal portion 103 to be positioned at a surgical site S within the patient's body. The machine readable instructions are stored in memory 132 and configured to perform a method 500 to compensate for motion of the20 handheld introducer 102”; 

at paragraph [0048], “For purposes of illustration, it may be assumed that the region of interest ROI is the patient's heart, for example. In this case, the position of the end 103' of the flexible distal potion 103 may be determined by the clinician by images provided at the display 104. As such, an end-effector disposed at the end 103' may be used to make an incision at a precise25 location of the heart (region of interest ROI) at the second entry location E2. The clinician can then further guide the end 103' of the flexible distal portion 103 to the location of the aorta valve (target T) to be replaced”;

at paragraph [0067], “In operation 405, the flexible distal portion 103 is deployed into the region of interest ROI through the rigid proximal portion 102.”

Applicant’s argument points to section 0002, 0035, 0053, etc as support for the claimed, “…..independently guide the flexible distal portion relative to the rigid proximal portion.”.  Section 0035 which comes closest to disclosing the limitation recites, “The endoscope may be controlled by an endoscopic controller, operated independently or under control of the control unit 106.”  However, the section 0035 fails to disclose the claimed limitation since it mentions operating an endoscope independently, but does not indicate operating the endoscope from something particularly operating the endoscope independently releative to the rigid proximal portion.  In addition, the endoscope is not indicated to be the flexible distal portion  or the rigid proximal portion.”.  
Therefore, applicant’s disclosure does not provide support for the claimed, “……., wherein the processor is configured to independently guide the flexible distal portion relative to the rigid proximal portion.”
This is new matter.
Evans does not particularly recite, “…….,independently guide the flexible distal portion relative to the rigid proximal portion.”  However, it would be obvious to one of ordinary skill in the art to apply the teachings of Evans to use the processor  to “…….,independently guide the flexible distal portion relative to the rigid proximal portion” as in the case of guiding flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body independently relative to a rigid proximal portion (i.e. guiding flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body without use of  the rigid proximal portion) for the purpose of performing specific types of surgeries effectively.
Verard and Gardeski do not particularly recite, “…….,independently guide the flexible distal portion relative to the rigid proximal portion.”  However, it would be obvious to one of ordinary skill in the art to apply the teachings of Verard and Gardeski to use the processor  to “…….,independently guide the flexible distal portion relative to the rigid proximal portion” as in the case of guiding flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body independently relative to a rigid proximal portion (i.e. guiding catheters, flexible endoscopes or flexible conduits, flexible robotic arms, or flexible robots into the body without use of  the rigid proximal portion) for the purpose of performing specific types of surgeries effectively.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Evans as taught by Verard / Gadeski for purpose of creating, sizing, and adjusting trajectories for instruments to follow to suit the surgical operation (Verard, col.22, lines 3-26).
Applicant’s further arguments that Verard and Gardeski disclose a deployable flexible distal portion, but that such elements are not guided based on the received images, the pre-operative image data, and the tracking information.  The examiner respectfully disagrees.  
Evans is configured to generate first guidance information (surgeon interface 250 provides and generated guidance first, second, third, etc guidance information for moving and positioned the rigid proximal distal portion as desired; col. 18, lines 48-64; col. 19, lines 7-10) for positioning the rigid proximal portion along the first deployment direction [Motion tracking provides images of work site and predicts next position and targets that the rigid proximal portion (76, 78, 80) will be guided to by the surgeon providing guidance information to desired targets; col. 21, lines 54-67; col. 22, lines 5-67; col. 45, lines 30-37] based on the first tracking information (the surgeon interface 250 receives tracking information from a motion tracking system 34 and then guidance information is inputted for controlling all arms of the robot to include the rigid proximal portion and flexible distal portion; col. 4, lines 47 to col. 5, lines 11; col. 6, lines 66 to col. 7, lines 30; col. 21, lines 50-56); the received images (col. 7, lines 6-30; col. 23, lines 61 to col. 24, lines 19), and the pre-operative image data [col. 50, lines 32 to col. 51, lines 20; col. 52, lines 2-43; col. 53, lines 4-35; i.e. before a surgical operation images of the surgical site are collected and calibrated, after calibration the images are stored before the surgical procedure (i.e. pre-operative images) and used as a temporal model, the temporal model is used for computing and predicting XYZ coordinates of the stored images, wherein during a surgical procedure the predicted xyz coordinates of the stored images are compared to current xyz coordinates of images currently captured, the comparison is used for generating a plurality of guidance information to include first, second, third, fourth, etc guidance information to move all the surgical manipulators in the surgical site];    
In addition. Verard is configured to generate second guidance information for positioning the flexible distal portion along the second deployment path [see Verard, figs. 6-10 shows a plurality of guidance information to include  first, second, etc guidance information for positioning flexible distal portion along a first deployment path along the straight projected trajectory 174 to follow from an entry location at a body surface at the circle; fig. 9) based on the second tracking information (see Verard, abstract; a plurality of tracking information to include first, second , third, etc tracking information; col. 5, lines 46 to col. 6, lines 44), the received images (see Verard, abstract; col. 5, lines 46 to col. 6, lines 44; col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52)), the pre-operative image data (col. 8, lines 5-32, lines 53-67; col. 9, lines 62 to col. 9, lines 16; col. 10, lines 50-52).      
In addition. Gardeski is configured to generate second guidance information for positioning the flexible distal portion along the second deployment path  based on the second tracking information, the received images, the pre-operative image data (see Gardeski; abstract; col. 1, lines 53 to col. 2, lines 5; col. 9, lines 55 to col. 10, lines 3; please also refer to the USA prior art cited by Gardeski in these sections)
Regarding arguments to Gomez, the office action did not indicate that Gomez discloses pre-operative images, tracking data, image data, etc.  But it would be obvious based on the references cited in Gomez that Gomez with the teachings of the cited references are configured to generate second guidance information for positioning the flexible distal portion along the second deployment path  based on the second tracking information, the received images, the pre-operative image data.
Dependable claims are not allowable because the prior art teach the limitations therein including limitations of the base claim.
It is therefore believed that the rejections stand and are proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Morris (US 8784800) teaches most of the claimed limitations, applicant is advised to consider.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONNIE M MANCHO/Primary Examiner, Art Unit 3664